Hamilton, Judge,
delivered the following opinion:
The applicant has made due proof of everything required by naturalization laws, and the only question remaining is as to a *104proper construction of the provision that the application of no one can he maintained with whose former country the United States are at war. Eev. Stat. § 2171, Comp. Stat. 1916, § 4362. It has been decided in the second circuit that this does not apply where the application was duly made before the declaration of war, and the matter before the court is the final proof. This was originally decided by Judge Mayer of the district court in New York city, and was affirmed, but with a strong dissenting opinion by Judge Hough.
The question does not seem to have been reported from the first circuit, although it is understood that Judge Morton at Boston has also admitted applicants under the same circumstances. The decisions throughout the country are not uniform, but they have not been regularly reported and cannot well be referred to.
In the case at bar the court is fully satisfied as to the thorough Americanism of the applicant and his value as an American citizen. It will, therefore, admit him without prejudice to reconsidering the matter in future applications should it seem proper. In other words, this is not to be considered as a precedent necessarily to be followed in view of the diversity of opinion existing on the subject.
It is so ordered.